             Case 2:19-cv-01676-TSZ Document 115 Filed 07/10/20 Page 1 of 5



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          MARLENA ROSS,
 8                       Plaintiff,
 9            v.
10        PACIFIC MARITIME
          ASSOCIATION, et al.,
11                                                      C19-1676 TSZ
                         Defendants,
12                                                      MINUTE ORDER

13
         INTERNATIONAL LONGSHORE
         AND WAREHOUSE UNION (ILWU)
14
         LOCAL 19,
15
                         Intervenor-Defendant.
16
          The following Minute Order is made by direction of the Court, the Honorable
17
     Thomas S. Zilly, United States District Judge:
18        (1)   The Court previously scheduled oral argument on the parties’ cross motions
   for summary judgment, docket nos. 44, 53, 57, 61, and 82 for Tuesday, July 14, 2020, at
19 9:30 a.m. The Court further sets the timing and procedures for oral argument as follows:

20                (a)    The parties should be prepared to address the Court’s response to the
           parties’ objections to Exhibit A, attached.
21
                   (b)   No more than one attorney for each party may argue each motion.
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-01676-TSZ Document 115 Filed 07/10/20 Page 2 of 5



 1               (c)   The Court will hear arguments on the parties’ motions with the
          following time limits including rebuttal:
 2
                    Motion(s)                     Claims          Parties and time limits
 3
                  • SSA’s                   • Claim II (Hostile   • Defendant SSA – 15
 4                  Motion for                Work                  minutes
                    Partial                   Environment)
 5                  Summary                                       • Plaintiff Ross – 15
                    Judgment,               • Claims IV & V         minutes
 6                  docket no. 44             (IIED and NIED)

 7                • PMA’s Phase             • Claim I (Sex        • Defendants PMA,
                    Two Motion                Discrimination)       Local 19, JPLRC, and
 8                  for Summary                                     SSA – 40 minutes to
                    Judgment,                                       be self-allocated
 9                  docket no. 53                                   among the
                                                                    Defendants 1
                  • Local 19’s
10
                    and JPLRC’s                                   • Plaintiff Ross – 40
                    Motion for                                      minutes
11
                    Summary
                    judgment,
12
                    docket no. 57
13                • Ross’ Motion
                    for Partial
14                  Summary
                    Judgment,
15                  docket no. 61
16                • Local 19’s
                    and JPLRC’s
17                  Second
                    Motion for
18                  Summary
                    judgment,
19                  docket no. 82

20

21

22        1
              Defendants will argue first and last.

23

     MINUTE ORDER - 2
             Case 2:19-cv-01676-TSZ Document 115 Filed 07/10/20 Page 3 of 5



 1

 2          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 3
            Dated this 10th day of July, 2020.
 4
                                                     William M. McCool
 5                                                   Clerk
 6                                                   s/Karen Dews
                                                     Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
            Case 2:19-cv-01676-TSZ Document 115 Filed 07/10/20 Page 4 of 5




                                      Exhibit A
 Claims in the          Against             Current Status                    Objections
 SAC, docket           Defendant
    no. 36
Claim I: Sex        - HSA claim      - The HSA sex discrimination    The parties agree that
discrimination      solely against   claim was not addressed in      Plaintiff’s Healthy Starts Act
pursuant to         SSA              any motion and thus remains     claim against SSA is
WLAD and                             for trial                       completely subsumed in
Healthy Starts                                                       Claim III
                                     -No oral argument
Act (“HSA”)                                       Court response: 3ODLQWLII V&RXQW,+6$
                                                                  FODLPLV',60,66('7KH
                                                                  SDUWLHVVKRXOGEHSUHSDUHG
                                                                  WRGLVFXVVZKHWKHUWKLV
                                                                  REMHFWLRQDOVRDSSOLHVWRWKH
                                                                  Count IV & V HSA claims.
                    - WLAD claim     -The Court’s ruling on this
                    against SSA,     these claims is DEFERRED to Court response:
                    PMA, and the     oral argument on July 14 (see The Court agrees with the
                    JPLRC            Minute Order)                 parties' characterization of
                                     -MSJ's of PMA, Local 19 and the Motions. The parties
                                     JPLRC cover both credit     should be prepared to
                                     hours and light duty        discuss whether there is an
                                                                     existing WLAD sex
                                     -Plaintiff's MSJ covers only
                                                                     discrimination claim
                                     light duty
                                                                     against Local 19. See
                                                                     docket no. 36 at ¶¶ 3.1-3.6.


Claim II: Hostile   -SSA             -Court’s ruling on this claim
work                                 is DEFERRED to oral
environment                          argument on July 14 (see
pursuant to                          Minute Order)
WLAD on the
basis of sex




                                                                               4849-9952-4034.1
            Case 2:19-cv-01676-TSZ Document 115 Filed 07/10/20 Page 5 of 5



 Claims in the           Against                Current Status                      Objections
 SAC, docket            Defendant
    no. 36


Claim III: Failure   -WLAD               -All remain for trial due to
                                                                            Court response:
to provide           discrimination      disputed issue of material fact
adequate             claim against       (see Minute Order)                 The parties should be
lactation            PMA, JPLRC,                                            prepared to discuss
                                         -No oral argument
accommodations       Local 19, and                                          whether there is an
pursuant to the      SSA*                                                   existing WLAD claim
WLAD, HSA,
                     -WLAD
                                                                            against JPLRC and Local
and FLSA
                     retaliation claim                                      19 for an alleged delay in
                     against SSA                                            the handling of Plaintiff's
                                         * As to PMA, JPLRC, and            request for lactation
                     - HSA claim
                                         Local 19, the only                 accommodations. See
                     against SSA
                                         ADAWLAD/FLSA lactation             Plaintiff's Opposition,
                     - FLSA claim        claims pertains to alleged         docket no. 95 at 1-2.
                     against PMA,        delay in handling Plaintiff’s
                     JPLRC, SSA,         request for lactation. (See Dkt.
                     and Local 19*       65, Stipulation)


Claims IV & V:       - SSA               -Court’s ruling on this claim
IIED and/or                              is DEFERRED to oral
NIED violating                           argument on July 14 (see
duties owed                              Minute Order)
under the HSA
and the FLSA




                                                                                     4849-9952-4034.1
